DETAILED ACTION
This Office action is in response to the Application filed on June 5, 2020, which claims benefit of U.S. Provisional Application No. 62/866391, filed on June 25, 2019. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, Ln. 11, ends with a semicolon “;” instead of a period “.” Examiner believes this was due to a typographical error. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, Par. [0006, 8, 28, 50, 75, 87-88] describe “a video camera”, or “a camera”, to capture images (i.e. imaging) received by programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10, 11, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, Ln. 8-10, recites the limitation “receive images of the test specimen from the imaging device; measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process”. However, the examiner cannot clearly ascertain if the claimed “measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process” is based on the received “images of the test specimen from the imaging device”, or not, based on the claim language, which renders the claim indefinite. In particular, the examiner cannot clearly ascertain if the claimed “measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process” is performed on the received “images of the test specimen from the imaging device”, on other “images of the test specimen from the imaging device”, or on “the test specimen” itself, for example, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “receive images of the test specimen from the imaging device; measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process” as “receive images of the test specimen from the imaging device; 
Claims 2-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “the correction term” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has interpreted the claimed “wherein the correction term” as “determine a corrective term based on the comparison, wherein the correction term”.
Claim 3 recites the limitation “the correction term” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has interpreted the claimed “wherein the correction term” as “determine a corrective term based on the comparison, wherein the correction term”.
Claim 3 recites the limitation “to correct for the error” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has interpreted the claimed “wherein the correction term is subtracted in case of black-to-white transition to correct for the error” as “wherein the correction term is subtracted in case of black-to-white transition”.
Claim 4 recites the limitation “the correction term” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the corrective term” in Ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has interpreted the claimed “the corrective term” as “the correction term”.
Claim 15 recites the limitation “the corrective term” in Ln. 4. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has interpreted the claimed “the corrective term” as “the correction term”.
Claim 17, Ln. 3-6, recites the limitation “receive images from an imaging device of a test specimen during a testing process… measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process”. However, the examiner cannot clearly ascertain if the claimed “measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process” is based on the received “images from an imaging device of a test specimen during a testing process”, or not, based on the claim language, which renders the claim indefinite. In particular, the examiner cannot clearly ascertain if the claimed “measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process” is performed on the received “images from an imaging device of a test specimen during a testing process”, on other “images from an 
For examination purposes the examiner has interpreted the claimed “receive images from an imaging device of a test specimen during a testing process… measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process” as “receive images from an imaging device of a test specimen during a testing process…  analyze the received images of the test specimen to measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process”. 
Claims 18-20 are rejected by virtue of being dependent upon rejected base claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by et al. Morrison (U.S Patent Publication No. 5,033,096 A), hereafter referred to as Morrison, Applicant cited prior art as EP 0289084 furnished via IDS.

Regarding claim 1, Morrison discloses a system for correcting brightness, contrast, or focus distortion of a test specimen (Fig. 2; Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; a system (e.g. Fig. 2) for correcting brightness, contrast, or focus distortion of a test specimen (e.g. method and apparatus for determination of changes in length and width of a test specimen (i.e. a test piece, test article, etc.), such as a strip, sheet, web, bar or other article, as testing proceeds, for example, which includes correcting errors (i.e. distortions, deviations, noise, etc.), including adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. distortions of a test specimen in the images associated with brightness) to produce required contrast (i.e. correct distortions of the test specimen in the images associated with contrast) by having sufficient contrast to produce respective bright (i.e. 
a testing system to secure a test specimen (Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15; a testing system to secure a test specimen (e.g. the apparatus, as seen in FIG. 2, which comprises a tensile testing machine 12 (i.e. a testing system), comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 (i.e. a test specimen) and a downwardly moveable clamp 16 gripping the opposite end of the test piece (i.e. to secure a test specimen), as shown in Fig. 2 below:

    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example);
a screen to provide illumination to silhouette the test specimen (Col. 6: part of the strip may be strongly illuminated, while other parts are in shadow. Strong local lighting over the whole strip width, possibly associated with screens against the uneven source of illumination, would be required to ensure correct operation of the device; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a contrasting screen 18 may be mounted behind the test piece to enhance the definition of the upright edges of the test piece for the camera and to provide a constant uniform background for the test piece; a screen to provide illumination to silhouette the test specimen (e.g. lighting (i.e. illumination, brightness, etc.) over the test piece (i.e. the test specimen) includes using screens against an uneven source of illumination to provide illumination, including a contrasting screen 18 (i.e. a screen) mounted behind the test piece (i.e. the test specimen), as shown in Fig. 2, for example, to enhance the definition of the edges of the test piece (i.e. silhouette/contour/outline/profile/shape of the test specimen) for the camera and to provide a constant uniform background for the test piece, as shown in Fig. 2 below:
 
    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example), for example);
an imaging device arranged opposite the screen relative to the test specimen and configured to capture images of the test specimen (Col. 4: CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a CCD camera 17, preferably within a protective housing, is mounted on the frame 13 in a position where it may be focussed on the test piece 15; an imaging device (e.g. Fig. 2, No. 17) arranged opposite the screen (e.g. Fig. 2, No. 18) relative to the test specimen (e.g. Fig. 2, No. 15) and configured to capture images of the test specimen (e.g. individual captured signals corresponding to each frame of video signals, including those related to test piece 15 (i.e. the test specimen), which are digitized by the frame grabber and transmitted to and stored in the memory of a computer, for example, as shown in Fig. 2 below:

    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example); and
a processing system (Fig. 2. Nos. 19-20) to:
receive images of the test specimen from the imaging device;
measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process; and
compare the one or more characteristics to a reference characteristic (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces… it is necessary to accurately position one or both edges of a moving strip for width measurement and/or guiding purposes. The invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast. Each stored signal corresponds to one of the individual elements in the sensor matrix. The following operations are then performed by software routines; approximate position algorithm recognizes the edges of the strip from that relatively small scale derived radiation profile, and passes the edge positions to a precise position algorithm. Further grey scale sums are calculated again, this time of signal referable to restricted areas closely covering the two edges of the strip 7, to produce further linear arrays of summation values defining large scale derived radiation profiles relevant to the respective edges of the strip 7. Such a large scale profile is illustrated by FIG. 5. Straight line interpolation between the two plotted points C and D on either side of the mean value (halfway between the values A and B of the dark and bright plateaux respectively) gives the accurate position of the edge with reference to the perpendicular axis of the camera array. From the edge positions the strip width can be calculated with errors much less than the spacing between the original pixels. The actual position of the strip edge from a reference point can also be calculated; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; receive images of the test specimen from the imaging device (e.g. an image of the strip (i.e. the test specimen) is produced on the sensor matrix, which transmitted by the camera as a video signal (i.e. receive images from the imaging device), and then converted to a digital signal which is stored in the computer (i.e. received images of the test specimen from the imaging device), for example); measure one or more characteristics at one or more positions along an edge of the test specimen during a testing process (e.g. determination of the changes in length and width (i.e. measure one or more characteristics) of a test specimen as testing proceeds (i.e. a test specimen during a testing process), including testing of a sheet steel specimen, such as steel strips above, including a position algorithm which recognizes the edges of the strip (i.e. the test specimen) from derived radiation profile (i.e. measure one or more characteristics at one or more positions along an edge of the test specimen), as indicated above, for example); and compare the one or more characteristics to a reference characteristic (e.g. process includes position algorithm results, which recognizes the edges (i.e. the one or more characteristics) of the strip (i.e. the test specimen) from derived radiation profile, as indicated above, to indicate the position of one point of a video image (i.e. the one or more characteristics) 

Regarding claim 5, claim 1 is incorporated and Morrison discloses the system (Fig. 2), wherein the one or more characteristics comprises one or more of an edge position or a width of the test specimen (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces… it is necessary to accurately position one or both edges of a moving strip for width measurement and/or guiding purposes. The invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; wherein the one or more characteristics comprises one or more of an edge position or a width of the test specimen (e.g. determine position of the edge (i.e. an edge position) on the strip (i.e. the test specimen), with reference to the perpendicular axis of the camera array, and from the edge positions the strip width (i.e. a width of the test specimen) is 

Regarding claim 7, claim 1 is incorporated and Morrison discloses the system (Fig. 2), wherein the processor is located with a remote computing platform in communication with one or more of the testing system or the imaging device (Col. 7: transmitting video information over quite long distances; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a CCD camera 17, preferably within a protective housing, is mounted on the frame 13 in a position where it may be focussed on the test piece 15; Col. 10: CCD camera 17 may be the same as that of the first described embodiment… Video data from the camera 17 is transmitted to an image processor 19 comprising a frame grabber and data processor as in the first-described embodiment including a real time image digitiser … stores and produces signals representing 256 grey levels. Processing may be accomplished by two single board computers… and handle communication with an automated tensile testing computer 20...  The computer 20 receives the determined length measurements from the vision processor 19; wherein the processor is located with a remote computing platform in communication with one or more of the testing system or the imaging device (e.g. video data from the camera 17 (i.e. the imaging device) is transmitted to image processor 19 (i.e. the processor), which is located with a remote (i.e. separate, individual, etc.) computing platform, such as testing computer 20, in communication with one or more of the testing system, such as tensile testing machine 12, or the imaging device, as shown in Fig. 2, Nos. 12 and 17-20 below:
 
    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example).

Regarding claim 8, claim 1 is incorporated and Morrison discloses the system (Fig. 2), wherein the processor is integrated with one of the imaging device or the testing system (Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a CCD camera 17, preferably within a protective housing, is mounted on the frame 13 in a position where it may be focussed on the test piece 15; Col. 10: CCD camera 17 may be the same as that of the first described embodiment… Video data from the camera 17 is transmitted to an image processor 19 comprising a frame grabber and data processor as in the first-described embodiment including a real time image digitiser … stores and produces signals representing 256 grey levels. Processing may be accomplished by two single board computers… and handle communication with an automated tensile testing computer 20...  The computer 20 receives the determined length measurements from the vision processor 19; wherein the processor is integrated with one of the imaging device or the testing system (e.g. video data from the camera 17 (i.e. the imaging device) is transmitted to image processor 19 (i.e. the processor), which are integrated (i.e. connected, joined, etc.), and are further integrated with the testing system, such as tensile testing machine 12, as shown in Fig. 2, Nos. 12 and 17-20 below:

    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, in view of Campbell et al. (U.S PG Publication No. 2012/0243790 A1), hereafter referred to as Campbell, Applicant cited prior art as EP 2503325 furnished via IDS.

Regarding claim 4, claim 1 is incorporated and Morrison discloses the system (Fig. 2), but fails to teach the following as further recited in claim 4.
method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0044-53]: if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; determine a corrective term based on the comparison (e.g. position correction factors (i.e. corrective terms, values, etc.) are determined from the difference (i.e. comparison) between edge light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; Par. [0043]: sample the signal intensity profile with a different relationship between the edge and the pixels along each scan line. The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; wherein the correction term is in one of millimeters, inches, or pixel units (e.g. edge position correction factors provide correction of light image offset (i.e. difference, Δ, etc.) errors with sub-pixel resolution, including uncorrected edge position measurements using illumination having an offset 
Morrison and Campbell are considered to be analogous art because they pertain to measurement error correction of test specimens via image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for determination of changes in length and width of a test specimen as testing proceeds, including correcting errors by adjusting the illumination of a strip (a test specimen) to produce required contrast and minimizing distortion by having a long focal length lens (as disclosed by Morrison) with determine a corrective term based on the comparison, wherein the correction term is in one of millimeters, inches, or pixel units (as taught by Campbell, Abstract, Par. [0001-8, 12-15, 29-39, 43]) to correct edge location measurement results such that they are consistent and accurate, regardless of the type of illumination used for image acquisition, in order to provide accurate edge location measurements that exhibit relatively low variation between workpieces to obtain precise dimensional measurements of inspected objects and to inspect various other object characteristics (Campbell, Abstract, Par. [0001-2, 6, 8, 39]).

Regarding claim 9, claim 1 is incorporated and Morrison discloses the system (Fig. 2), but fails to teach the following as further recited in claim 9.
However, Campbell teaches wherein the processor is further configured to:
determine a corrective term based on the comparison (Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0044-53]: if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; determine a corrective term based on the comparison (e.g. position correction factors (i.e. corrective terms, values, etc.) are determined from the difference (i.e. comparison) between edge position measurements, including comparing edge position measurements for a plurality of edges based on images acquired, as indicated above), for example); and
light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; apply the corrective term to the one or more characteristics measurements to provide a corrected measurement (e.g. edge position correction factor stored is used to correct light image edge locations measured during run mode operations on various workpieces, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 10, Morrison discloses a method for correcting brightness, contrast, or focus distortion of a test specimen (Fig. 2; Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; a method for correcting brightness, contrast, or focus distortion of a test specimen (e.g. method and apparatus for determination of changes in length and width of a test specimen (i.e. a test piece, test article, etc.), such as a strip, sheet, web, bar or other article, as testing proceeds, for example, which includes correcting errors (i.e. distortions, deviations, noise, etc.), including adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. a test specimen) to produce required contrast (i.e. corrected contrast) by having sufficient contrast to produce respective bright (i.e. white) and dark (i.e. black) signals, and further including minimizing distortion (i.e. correcting distortion) by having a long focal length lens (i.e. correcting focus distortion), as indicated above), for example), the method comprising:
arranging a test specimen between an illuminated screen and an imaging device (Col. 4: CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a CCD camera 17, preferably within a protective housing, is mounted on the frame 13 in a position where it may be focussed on the test piece 15; arranging a test specimen (e.g. Fig. 2, No. 15) between an illuminated screen (e.g. Fig. 2, No. 18) and an imaging device (e.g. Fig. 2, No. 17), as shown in Fig. 2 below:
 
    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example);
CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature; Col. 6: part of the strip may be strongly illuminated, while other parts are in shadow. Strong local lighting over the whole strip width, possibly associated with screens against the uneven source of illumination, would be required to ensure correct operation of the device; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a contrasting screen 18 may be mounted behind the test piece to enhance the definition of the upright edges of the test piece for the camera and to provide a constant uniform background for the test piece; imaging, via the imaging device, a silhouette of the test specimen against the illuminated screen (e.g. camera 17 (i.e. the imaging device) generates 
calculating, via the processing system, one or more characteristic measurements based on the imaging (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces… it is necessary to accurately position one or both edges of a moving strip for width measurement and/or guiding purposes. The invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast. Each stored signal corresponds to one of the individual elements in the sensor matrix. The following operations are then performed by software routines; Col. 8: approximate position algorithm recognizes the edges of the strip from that relatively small scale derived radiation profile, and passes the edge positions to a precise position algorithm. Further grey scale sums are calculated again, this time of signal referable to restricted areas closely covering the two edges of the strip 7, to produce further linear arrays of summation values defining large scale derived radiation profiles relevant to the respective edges of the strip 7. Such a large scale profile is illustrated by FIG. 5. Straight line interpolation between the two plotted points C and D on either side of the mean value (halfway between the values A and B of the dark and bright plateaux respectively) gives the accurate position of the edge with reference to the perpendicular axis of the camera array. From the edge positions the strip width can be calculated with errors much less than the spacing between the original pixels. The actual position of the strip edge from a reference point can also be calculated; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; calculating, via the processing system, one or more characteristic measurements based on the imaging (e.g. determination of the changes in length and width (i.e. calculate one or more characteristic measurements) of a test specimen as testing proceeds, including testing of a sheet steel specimen, such as steel strips above, including a position algorithm which recognizes the edges of the strip (i.e. the test specimen) from derived radiation profile of acquired images (i.e. calculating one or more characteristic measurements based on the imaging), as indicated above, for example), but fails to teach the following as further recited in claim 10.
However, Campbell teaches accessing, via a processing system, a list of correction terms, wherein the correction terms are a function of one or more characteristics including brightness, contrast and focus; and 
determining, via the processing system, a correction term from the list of correction terms based on one of a brightness, a predetermined focus, or calculated focus of the imaging device (Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0014-15]: define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured… the methods disclosed herein for determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution and accuracy; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0038-43]: Illumination-dependent edge location errors at the sub-pixel and/or sub-micron level… consideration of the limited detector resolution… light edge position correction factor has a particular polarity; that is, the offset error is either toward the brighter side of an edge or the darker side of an edge. For many edges the coaxial light image produces an apparent location of the edge which includes an offset error toward the brighter side of the edge. Thus, in such cases, the coaxial light edge position correction factor is applied to correct the edge location to be farther toward the darker side of the edge. For this reason, in some embodiments, the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion may include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image. In various embodiments, the coaxial light edge position correction factor is also determined and applied along a direction that is perpendicular to an edge… to reduce sub-pixel level offset errors, consideration of the limited detector resolution may be required. FIG. 4 shows a field of view 400 of a machine vision inspection system which includes a workpiece including edge features 420a-420d which have a configuration which may be advantageous for determining a coaxial light edge position correction factor with very high accuracy… The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; accessing, via a processing system, a list of correction terms, wherein the correction terms are a function of one or more characteristics including brightness, contrast and focus (e.g. position correction factors (i.e. correction terms), which are stored into memory 140 (i.e. a list of correction terms) for correcting subsequent edge position measurements, are based on images acquired using light (i.e. illumination, brightness, etc.), and position correction factors are determined based on comparing edge position measurements for a plurality of edges (i.e. one or more characteristics), including Illumination-dependent edge location errors (i.e. correction terms are a function of one or more characteristics including brightness), and further including consideration of limited detector resolution (i.e. contrast) required to reduce sub-pixel level offset errors (i.e. correction terms are a function of one or more characteristics including contrast), as indicated above, for example); and 
one of a brightness, a predetermined focus, or calculated focus of the imaging device (e.g. edge position correction factor, including a determined illumination (i.e. brightness) correction factor (i.e. determine a correction term from the list of correction terms based on one of a brightness), which is determined based on comparing edge position measurements for a plurality of edges, including Illumination-dependent edge location errors, is applied to correct the edge location, as indicated above, for example);[.]
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 11, claim 10 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), further comprising applying, via the processing system, the corrective term to the one or more characteristic measurements of the test specimen to provide a corrected measurement (Campbell, Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0014-15]: define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured… the methods disclosed herein for determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution and accuracy; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0038-43]: Illumination-dependent edge location errors at the sub-pixel and/or sub-micron level… consideration of the limited detector resolution… light edge position correction factor has a particular polarity; that is, the offset error is either toward the brighter side of an edge or the darker side of an edge. For many edges the coaxial light image produces an apparent location of the edge which includes an offset error toward the brighter side of the edge. Thus, in such cases, the coaxial light edge position correction factor is applied to correct the edge location to be farther toward the darker side of the edge. For this reason, in some embodiments, the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion may include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image. In various embodiments, the coaxial light edge position correction factor is also determined and applied along a direction that is perpendicular to an edge… to reduce sub-pixel level offset errors, consideration of the limited detector resolution may be required. FIG. 4 shows a field of view 400 of a machine vision inspection system which includes a workpiece including edge features 420a-420d which have a configuration which may be advantageous for determining a coaxial light edge position correction factor with very high accuracy… The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; further comprising applying, via the processing system, the corrective term to the one or more characteristic measurements of the test specimen to provide a corrected measurement (e.g. edge position correction factor, including an edge position measurement of a workpiece edge (i.e. one or more characteristic measurements of the test specimen), including a determined illumination correction factor, which is determined based on comparing edge position measurements for a plurality of edges, including Illumination-dependent edge location errors, is applied to correct the edge location (i.e. applying the corrective term to the one or more characteristic measurements of the test specimen to provide a corrected measurement), as indicated above, for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 12, claim 10 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), wherein the one or more characteristics comprises one or more of an edge position or a width of the test electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces… it is necessary to accurately position one or both edges of a moving strip for width measurement and/or guiding purposes. The invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; wherein the one or more characteristics comprises one or more of an edge position or a width of the test specimen (e.g. determine position of the edge (i.e. an edge position) on the strip (i.e. the test specimen), with reference to the perpendicular axis of the camera array, and from the edge positions the strip width (i.e. a width of the test specimen) is calculated to determine changes in length and width of a test specimen as testing proceeds, as indicated above), for example).

Regarding claim 13, claim 10 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), wherein the correction term is in one of millimeters, inches, or pixel units (Campbell, Par. [0012-15]: light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; Par. [0043]: sample the signal intensity profile with a different relationship between the edge and the pixels along each scan line. The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; wherein the correction term is in one of millimeters, inches, or pixel units (e.g. edge position correction factors provide correction of light image offset (i.e. difference, Δ, etc.) errors with sub-pixel resolution, including uncorrected edge position measurements using illumination having an offset error which is on the order of one pixel unit (i.e. correction term is in pixel units) on the imaging detector, or less (e.g., a sub-pixel error), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 14, claim 10 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), further comprising correcting for distortions based on contrast in a captured image or a focus of the imaging system (Morrison, Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; further comprising correcting for distortions based on contrast in a captured image or a focus of the imaging system (e.g. method and apparatus for determination of changes in length and width of a test specimen (i.e. a test piece, test article, etc.), such as a strip, sheet, web, bar or other article, as testing proceeds, for example, which includes correcting errors (i.e. distortions, deviations, noise, etc.), including adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. a test specimen) to produce required contrast (i.e. corrected contrast) by having sufficient contrast to produce respective bright (i.e. white) and dark (i.e. black) signals (i.e. correcting for distortions based on contrast in a captured image), and further including minimizing distortion (i.e. correcting distortion) by having a long focal length lens (i.e. correcting a focus of the imaging system), as indicate above), for example).

Regarding claim 15, claim 14 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), further comprising:
modeling values associated with one or more of brightness, contrast or focus to determine distortions associated with brightness, contrast, or focus in the captured image; and
outputting the corrective term based on the distortions relative to the one or more characteristics (Campbell, Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0014-15]: define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured… the methods disclosed herein for determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution and accuracy; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0030]: the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 may also store inspection result data, may further store data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images (e.g., implemented, in part, as video tools), either manually or automatically, and to output the results through the input/output interface 130. The memory portion 140 may also contain data defining a graphical user interface operable through the input/output interface 130; Par. [0038-43]: Illumination-dependent edge location errors at the sub-pixel and/or sub-micron level… consideration of the limited detector resolution… light edge position correction factor has a particular polarity; that is, the offset error is either toward the brighter side of an edge or the darker side of an edge. For many edges the coaxial light image produces an apparent location of the edge which includes an offset error toward the brighter side of the edge. Thus, in such cases, the coaxial light edge position correction factor is applied to correct the edge location to be farther toward the darker side of the edge. For this reason, in some embodiments, the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion may include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image. In various embodiments, the coaxial light edge position correction factor is also determined and applied along a direction that is perpendicular to an edge… to reduce sub-pixel level offset errors, consideration of the limited detector resolution may be required. FIG. 4 shows a field of view 400 of a machine vision inspection system which includes a workpiece including edge features 420a-420d which have a configuration which may be advantageous for determining a coaxial light edge position correction factor with very high accuracy… The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; further comprising: modeling values associated with one or more of brightness, contrast or focus to determine distortions associated with brightness, contrast, or focus in the captured image (e.g. position correction factors (i.e. correction terms), which are stored into memory 140 (i.e. a list of correction terms) for correcting subsequent edge position measurements, are based on images acquired using light (i.e. illumination, brightness, etc.), and position correction factors are determined based on comparing (i.e. modelling, calculating, computing, etc.) edge position measurements for a plurality of edges, including Illumination-dependent edge location errors (i.e. modeling values associated with one or more of brightness), and further including consideration of limited detector resolution (i.e. contrast) required to reduce sub-pixel level offset errors (i.e. modeling values associated with contrast), as indicated above, for example); and outputting the corrective term based on the distortions relative to the one or more characteristics (e.g. memory portion 140 stores inspection result data, data usable to operate the machine vision inspection system 100 to perform various inspection and 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 16, claim 10 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the method (Morrison, Col. 2-3), wherein the imaging device is configured to capture polarized light (Campbell, Par. [0014]: define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured; Par. [0030]: the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 may also store inspection result data, may further store data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images (e.g., implemented, in part, as video tools), either manually or automatically, and to output the results through the input/output interface 130. The memory portion 140 may also contain data defining a graphical user interface operable through the input/output interface 130; Par. [0039-40]: light images may exhibit edge location errors… Determining and applying a coaxial light edge position correction factor as disclosed herein has been shown to reduce coaxial light edge location errors… a coaxial light edge position correction factor has a particular polarity; that is, the offset error is either toward the brighter side of an edge or the darker side of an edge… the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion may include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image; wherein the imaging device is configured to capture polarized light (e.g. perform various inspection and measurement operations on acquired images, including a coaxial light edge position correction factor has a particular polarity on acquired images (i.e. imaging device is configured to capture polarized light), that is, the offset error is either toward the brighter side of an edge or the darker side of an edge, and the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image, as indicated above), for example) or infrared light reflected from the screen or the test specimen, wherein the screen reflects light to create a dark silhouette of the test specimen for edge analysis (Morrison, Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 6: part of the strip may be strongly illuminated, while other parts are in shadow. Strong local lighting over the whole strip width, possibly associated with screens against the uneven source of illumination, would be required to ensure correct operation of the device… provide the camera with an infra-red filter, in order to avoid excessive blurring of the strip image; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a contrasting screen 18 may be mounted behind the test piece to enhance the definition of the upright edges of the test piece for the camera and to provide a constant uniform background for the test piece; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; or infrared light reflected from the screen or the test specimen (e.g. part of the strip (i.e. the test specimen) is illuminated (i.e. light reflected from the test specimen), while other parts are in shadow, including local lighting reflecting over the whole strip width (i.e. light reflected from the test specimen), and reflected light associated with screens against the uneven source of illumination (i.e. light reflected from the screen), are used to ensure correct operation of the device, including providing the camera with an infra-red filter (i.e. infrared light camera), in order to avoid excessive blurring of the strip image, as indicated above, for example), wherein the screen reflects light to create a dark silhouette of the test specimen for edge analysis (e.g. lighting (i.e. illumination, brightness, etc.) over the test piece (i.e. the test specimen) includes using screens against an uneven source of illumination to provide illumination (i.e. the screen reflects light), including a contrasting screen 18 (i.e. the screen) mounted behind the test piece (i.e. the test specimen), as shown in Fig. 2, for example, to enhance the definition of the edges (i.e. edge analysis) of the test piece (i.e. silhouette/contour/outline/profile/shape of the test specimen) for the camera and to provide a constant uniform background for the test piece, in which the strip and background have sufficient contrast to produce respective bright and dark signals, and the test piece is dark (with a light background and light lines) (i.e. the screen reflects light to create a dark silhouette of the test specimen for edge analysis), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 17, Morrison discloses a system (Fig. 2) for correcting brightness distortion of a test specimen comprising a processing system (Fig. 2; Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; a system (e.g. Fig. 2) for correcting brightness distortion of a test specimen (e.g. method and apparatus for determination of changes in length and width of a test specimen (i.e. a test piece, test article, etc.), such as a strip, sheet, web, bar or other article, as testing proceeds, for example, which includes correcting errors (i.e. distortions, deviations, noise, etc.), including adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. a test specimen) to produce required contrast (i.e. correcting brightness distortion of a test specimen) by having sufficient contrast to produce respective bright (i.e. white) and dark 
receive images from an imaging device of a test specimen during a testing process, wherein the imaging device is arranged opposite a reflective screen relative to the test specimen (Col. 4: CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a CCD camera 17, preferably within a protective housing, is mounted on the frame 13 in a position where it may be focussed on the test piece 15; receive images from an imaging device of a test specimen during a testing process (e.g. an image of the strip (i.e. the test specimen) is produced on the sensor matrix, which transmitted by the camera as a video signal (i.e. 
 
    PNG
    media_image1.png
    567
    802
    media_image1.png
    Greyscale
, for example);
measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces… it is necessary to accurately position one or both edges of a moving strip for width measurement and/or guiding purposes. The invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast. Each stored signal corresponds to one of the individual elements in the sensor matrix. The following operations are then performed by software routines; Col. 8: approximate position algorithm recognizes the edges of the strip from that relatively small scale derived radiation profile, and passes the edge positions to a precise position algorithm. Further grey scale sums are calculated again, this time of signal referable to restricted areas closely covering the two edges of the strip 7, to produce further linear arrays of summation values defining large scale derived radiation profiles relevant to the respective edges of the strip 7. Such a large scale profile is illustrated by FIG. 5. Straight line interpolation between the two plotted points C and D on either side of the mean value (halfway between the values A and B of the dark and bright plateaux respectively) gives the accurate position of the edge with reference to the perpendicular axis of the camera array. From the edge positions the strip width can be calculated with errors much less than the spacing between the original pixels. The actual position of the strip edge from a reference point can also be calculated; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; measure one or more characteristics at one or more positions along an edge of the test specimen during the testing process (e.g. determination of the changes in length and width (i.e. measure one or more characteristics) of a test specimen as testing proceeds (i.e. the test specimen during the testing process), including testing of a sheet steel specimen, such as steel strips above, including a position algorithm which recognizes the edges of the strip (i.e. the test specimen) from derived radiation profile (i.e. measure one or more characteristics at one or more positions along an edge of the test specimen), as indicated above, for example);
determine distortions along the edge of the test specimen in the images associated with brightness, contrast, or focus (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; determine distortions along the edge of the test specimen in the images associated with brightness, contrast, or focus (e.g. method and apparatus for determination of changes in length and width of a test specimen (i.e. a test piece, test article, etc.), such as a strip, sheet, web, bar or other article, as testing proceeds, for example, which includes correcting errors (i.e. distortions, deviations, noise, etc.), including adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. distortions along the edge of the test specimen in the images associated with brightness) to produce required contrast (i.e. correct distortions along the edge of the test specimen in the images associated with contrast) by having sufficient contrast to produce respective bright (i.e. white) and dark (i.e. black) signals, and further including minimizing distortion (i.e. correct distortions along the edge of the test specimen in the images associated with focus distortion) by having a long focal length lens (i.e. correcting focus distortion), as indicated above), for example), but fails to teach the following as further recited in claim 17.
However, Campbell teaches and determine a corrective term based on the distortions (Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0044-53]: if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; determine a corrective term based on the distortions (e.g. position correction factors (i.e. corrective terms, values, etc.) are determined from the difference (i.e. comparison, distortions, errors, etc.) between edge position measurements, including comparing edge position 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 18, claim 17 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the system (Morrison, Fig. 2), wherein the processing system is further configured to output the corrective term based on the distortions relative to the one or more characteristics (Campbell, Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0014-15]: define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured… the methods disclosed herein for determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution and accuracy; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0030]: the memory portion 140 stores data usable to operate the vision system components portion 200 to capture or acquire an image of the workpiece 20 such that the acquired image of the workpiece 20 has desired image characteristics. The memory portion 140 may also store inspection result data, may further store data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images (e.g., implemented, in part, as video tools), either manually or automatically, and to output the results through the input/output interface 130. The memory portion 140 may also contain data defining a graphical user interface operable through the input/output interface 130; Par. [0038-43]: Illumination-dependent edge location errors at the sub-pixel and/or sub-micron level… consideration of the limited detector resolution… light edge position correction factor has a particular polarity; that is, the offset error is either toward the brighter side of an edge or the darker side of an edge. For many edges the coaxial light image produces an apparent location of the edge which includes an offset error toward the brighter side of the edge. Thus, in such cases, the coaxial light edge position correction factor is applied to correct the edge location to be farther toward the darker side of the edge. For this reason, in some embodiments, the coaxial light edge position correction factor comprises both a magnitude and a polarity such that it may be applied globally, and the operations of the illumination-dependent correction mode portion may include determining the polarity of the edge in the image and applying the correction factor to correct the edge location with the proper polarity relative to the image. In various embodiments, the coaxial light edge position correction factor is also determined and applied along a direction that is perpendicular to an edge… to reduce sub-pixel level offset errors, consideration of the limited detector resolution may be required. FIG. 4 shows a field of view 400 of a machine vision inspection system which includes a workpiece including edge features 420a-420d which have a configuration which may be advantageous for determining a coaxial light edge position correction factor with very high accuracy… The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; wherein the processing system is further configured to output the corrective term based on the distortions relative to the one or more characteristics (e.g. memory portion 140 stores inspection result data, data usable to operate the machine vision inspection system 100 to perform various inspection and measurement operations on the acquired images, to output the results through the input/output interface 130, including position correction factors (i.e. outputting the corrective terms, values, etc.) determined from the difference (i.e. errors, distortions, etc.) between edge position measurements, including comparing edge position measurements for a plurality of edges based on images acquired, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

claim 19, claim 18 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the system (Morrison, Fig. 2), wherein the processing system is further configured to apply the corrective term to correct for distortions of the one or more characteristics based on one or more of brightness, contrast, or focus in the images (Campbell, Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0012-15]: light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; wherein the processing system is further configured to apply the corrective term to correct for distortions of the one or more characteristics (e.g. edge position correction factor, including an edge position measurement of a workpiece edge (i.e. one or more characteristic measurements of the test specimen), including a determined illumination correction factor, which is determined based on comparing edge position measurements for a plurality of edges, including Illumination-dependent edge location errors, is applied to correct the edge location (i.e. apply the corrective term to correct for distortions of the one or more characteristics), as indicated above, for example) based on one or more of brightness, contrast, or focus in the images (e.g. position correction factors (i.e. correction terms), which are stored into memory 140 (i.e. a list of correction terms) for correcting subsequent edge position measurements, are based on images acquired using light (i.e. illumination, brightness, etc.), and position correction factors are 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.

Regarding claim 20, claim 17 is incorporated and the combination of Morrison and Campbell, as a whole, teaches the system (Morrison, Fig. 2), wherein one or more light sources direct light to a surface of the test specimen and a reflective surface of the screen, wherein the test specimen is arranged between the one or more light sources and the screen (Morrison, Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 6: part of the strip may be strongly illuminated, while other parts are in shadow. Strong local lighting over the whole strip width, possibly associated with screens against the uneven source of illumination, would be required to ensure correct operation of the device… provide the camera with an infra-red filter, in order to avoid excessive blurring of the strip image; Col. 9: determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5. In this instance the apparatus of the invention not only indicates the dimensions of the test piece but also transmits that information to a second computer which controls the operation of the testing machine itself. The apparatus, as seen in FIG. 2, comprises a tensile testing machine 12, comprising a rigid frame 13 supporting a fixed clamp 14 gripping one end of a test piece 15 and a downwardly moveable clamp 16 gripping the opposite end of the test piece. In use the clamp 16 moves to stretch and ultimately snap the test piece 15… a contrasting screen 18 may be mounted behind the test piece to enhance the definition of the upright edges of the test piece for the camera and to provide a constant uniform background for the test piece; Col. 11: geometry of the test piece (FIG. 3) is very simple, with the test piece edges being nearly aligned with the co-ordinates of the sensor array, that is with the pixel axes. The test piece is prepared with accurately spaced transverse inked or other lines 21, the centres of which correspond to the gauge length and the edges of which define the transverse “features” of which the position is determined. The position of each edge of each line 21 is determined and the intermediate position mid-way between them is then calculated as the definitive result. This procedure increases the statistical accuracy of the determination. The test piece may be either light (with a dark background and dark lines) or dark (with a light background and light lines). An initialisation procedure ensures that the background is uniform, that the image is neither under exposed nor over-exposed, that there is adequate contrast between the test piece and the background, that the test piece is correctly positioned, and that the spacing of the lines and the width of the test piece are correct; wherein one or more light sources direct light to a surface of the test specimen and a reflective surface of the screen, wherein the test specimen is arranged between the one or more light sources and the screen (e.g. part of the strip (i.e. the test specimen) is illuminated (i.e. one or more light sources direct light to a surface of the test specimen), while other parts are in shadow, including local lighting reflecting over the whole strip width, and using screens against uneven sources of illumination to provide illumination (i.e. a reflective surface of the screen), including a contrasting screen 18 (i.e. the screen) mounted behind the test .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, in view of Campbell, and in further view of Harvey et al. (U.S Patent Publication No. 4,598,420 A), hereafter referred to as Harvey. 

Regarding claim 2, claim 1 is incorporated and Morrison discloses the system (Fig. 2), but fails to teach the following as further recited in claim 2.
However, Campbell teaches [determine a corrective term based on the comparison] (Abstract: method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0044-53]: if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; determine a corrective term based on the comparison (e.g. position correction factors (i.e. corrective terms, values, etc.) are determined from the difference (i.e. comparison) between edge position measurements, including comparing edge position measurements for a plurality of edges based on images acquired, as indicated above), for example), wherein the correction term is in one of millimeters, inches, or pixel units (Par. [0012-15]: light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; Par. [0043]: sample the signal intensity profile with a different relationship between the edge and the pixels along each scan line. The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; wherein the correction term is in one of millimeters, inches, or pixel units (e.g. edge position correction factors provide correction of light image offset (i.e. difference, Δ, etc.) errors with sub-pixel resolution, including uncorrected edge position measurements using illumination having an offset error which is on the order of one pixel unit (i.e. correction term is in pixel units) on the imaging detector, or less (e.g., a sub-pixel error), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.
 The combination of Morrison and Campbell, as a whole, teaches the apparatus, as indicated above, but fails to teach the following as further recited in claim 2.
However, Harvey teaches wherein the correction term is added to the result of the edge detection algorithm in case of white-to black transition (Col. 1-2; systems for optical measurement of strain during mechanical testing… optical grid analyzer for determining strain in sheet metal during or following a forming operation… optical grid analyzer system for automatically determining strain induced in a sheet metal specimen during a forming operation… the sheet metal specimen has a grid of open circles of predetermined radius thereon. The open circles are stretched into a generally ellipitcal open patterns as a result of the forming operation… analog signals representative of light intensity of pixels of an image of a portion of the sample including one of the patterns are converted to binary values to produce a binary image. This binary image is then converted to a transition point image which represents the coordinates of pixels on an image edge. The transition point image is then used to derive an outer edge and an inner edge of the pattern; Col. 6: a threshold value is compared to the analog gray scale video image received from camera 22 to produce a binary video image. This binary video image is composed of an array of 244x248 discrete picture elements (pixels) which are either white ("0") or black ("1")…   The threshold value is the percentage of the total light range of camera 22 at which the binary video output changes from black to white. By comparing the intensity of light at each pixel with this threshold value, either a black dot or "1" (light intensity below threshold) or a white dot or "0" (light intensity above threshold) is assigned to each pixel location… Edge location circuit 64 analyzes the binary video image to locate black/white ("1" to "0") and white/black ("0" to "1") transitions. Edge location circuit 64 performs this function by sequentially scanning each line of the binary video image and recording the locations at which dissimilar pixels (black and white) are adjacent to each other. The locations of these transition points are expressed in X-Y coordinate form and represent a transition point image of the pattern being viewed by camera 22; Col. 7: segregation routine is based on the direction of the transition at each data point (black going to white, or white going to black) and the location of the data point; wherein the correction term is added to the result of the edge detection algorithm in case of white-to black transition (e.g. analog signals representative of light intensity of pixels (i.e. pixel unit values) of an image of a 
Morrison, Campbell, and Harvey are considered to be analogous art because they pertain to measurement error correction of test specimens via image processing. Therefore, the combined teachings of Morrison, Campbell, and Harvey, as a whole, would have rendered obvious the invention recited in claim 2 with a reasonable expectation of success in order to modify the apparatus for determination of changes in length and width of a test specimen as testing proceeds, including correcting errors by adjusting the illumination of a strip (a test specimen) to produce required contrast and minimizing distortion by having a long focal length lens (as disclosed by Morrison) with wherein the correction term is added to the result of the edge detection algorithm in case of white-to black transition (as taught by Harvey, Abstract, Col. 1-2 and 6-7) to provide a displacement transducer for use, for example, as an optical extensometer, in order to provide accurate measuring results (Harvey, Abstract t, Col. 1).

Regarding claim 3, claim 1 is incorporated and Morrison discloses the system (Fig. 2), but fails to teach the following as further recited in claim 3.
method comprises comparing an edge position measurement of a workpiece edge feature using coaxial light and stage light… Position correction factors may be determined from the difference between the two edge position measurements. The position correction factors may be stored for correcting subsequent edge position measurements that are based on images acquired using coaxial light... position correction factors may be determined based on comparing edge position measurements for a plurality of edges; Par. [0001-8]: machine vision inspection systems, and more particularly to methods of correcting illumination-dependent errors in edge location measurements… Machine vision inspection systems may illuminate a workpiece edge feature using various types of illumination… High resolution edge location measurements may return different results depending on the type of illumination used when acquiring an image that is used for edge location. Various methods are known in the art for correcting the different results of edge location measurements obtained using different types of illumination… method is provided for correcting edge location results such that they are consistent and accurate for types of illumination that may otherwise cause a shift in an imaged edge position (e.g., an offset or bias) when used to illuminate an image of the edge; Par. [0029-39]: memory 140 includes an image file memory portion 141, a workpiece program memory portion 142 that may include one or more part programs, or the like, and a video tool portion 143. The memory 140 may also include an illumination correction factor portion 140cf, which stores illumination-dependent edge position correction factors… FIG. 3 shows a cross section view 300A of features on a representative workpiece aligned with a corresponding set of signal intensity profiles 300B along a scan line in images of a workpiece edge feature 320 associated with edge location operations. The set of signal intensity profiles 300B depict a difference between an edge location ELsp detected in stage light image, and an edge location ELcp detected in coaxial light image… measure an edge using the stage light and use that measurement as an accurate reference measurement. That same edge may be measured using the coaxial light, and the difference in the edge location (the difference Δ, outlined above) may be stored and used as a coaxial light edge position correction factor; Par. [0044-53]: if the square opaque portion 421 is an object having a known dimension, the distance between stage light measurements of the opposing sides of the square may be compared to the known dimension of the square to verify that the stage light measurements have a negligible offset error… the stage light image profile SP indicates an edge location ELsp that is determined based on the data of the stage light image profile SP… There is a difference Δ equal to (ELsp-ELcp) between the detected edge locations… light edge position correction factor is determined based on a difference between the first edge position measurement and the second edge position measurement (e.g., based on the difference Δ)… light edge position correction factor is stored for correcting subsequent edge position measurements that are based on images acquired; determine a corrective term based on the comparison (e.g. position correction factors (i.e. corrective terms, values, etc.) are determined from the difference (i.e. comparison) between edge light edge position correction factor stored in step (g) is used to correct coaxial light image edge locations measured during run mode operations on various workpieces… define "offset error" to mean an edge location error that has a relatively consistent magnitude, and a consistent polarity relative to the light/dark polarity of an edge that is measured. For some precision machine vision inspection systems…, an uncorrected edge position measurement using coaxial illumination may have an offset error which is on the order of one pixel unit on the imaging detector, or less (e.g., a sub-pixel error)… determining and applying coaxial light edge position correction factors may provide correction of coaxial light image offset errors with sub-pixel resolution; Par. [0043]: sample the signal intensity profile with a different relationship between the edge and the pixels along each scan line. The edge location is determined from the plurality of scan lines in the ROI. In effect, this is substantially similar to sampling the edge signal intensity profile with a higher density sampling than the detector pixel spacing and allows the edge position to be determined with higher resolution. This may be important when attempting to correct sub-pixel offset errors; wherein the correction term is in one of millimeters, inches, or pixel units (e.g. edge position correction factors provide correction of light image offset (i.e. difference, Δ, etc.) errors with sub-pixel resolution, including uncorrected edge position measurements using illumination having an offset 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4.
 The combination of Morrison and Campbell, as a whole, teaches the apparatus, as indicated above, but fails to teach the following as further recited in claim 3.
However, Harvey teaches wherein the correction term is subtracted in case of black-to-white transition to correct for the error [wherein the correction term is subtracted in case of black-to-white transition] (Col. 1-2; systems for optical measurement of strain during mechanical testing… optical grid analyzer for determining strain in sheet metal during or following a forming operation… optical grid analyzer system for automatically determining strain induced in a sheet metal specimen during a forming operation… the sheet metal specimen has a grid of open circles of predetermined radius thereon. The open circles are stretched into a generally ellipitcal open patterns as a result of the forming operation… analog signals representative of light intensity of pixels of an image of a portion of the sample including one of the patterns are converted to binary values to produce a binary image. This binary image is then converted to a transition point image which represents the coordinates of pixels on an image edge. The transition point image is then used to derive an outer edge and an inner edge of the pattern; Col. 6: a threshold value is compared to the analog gray scale video image received from camera 22 to produce a binary video image. This binary video image is composed of an array of 244x248 discrete picture elements (pixels) which are either white ("0") or black ("1")…   The threshold value is the percentage of the total light range of camera 22 at which the binary video output changes from black to white. By comparing the intensity of light at each pixel with this threshold value, either a black dot or "1" (light intensity below threshold) or a white dot or "0" (light intensity above threshold) is assigned to each pixel location… Edge location circuit 64 analyzes the binary video image to locate black/white ("1" to "0") and white/black ("0" to "1") transitions. Edge location circuit 64 performs this function by sequentially scanning each line of the binary video image and recording the locations at which dissimilar pixels (black and white) are adjacent to each other. The locations of these transition points are expressed in X-Y coordinate form and represent a transition point image of the pattern being viewed by camera 22; Col. 7: segregation routine is based on the direction of the transition at each data point (black going to white, or white going to black) and the location of the data point; wherein the correction term is subtracted in case of black-to-white transition (e.g. analog signals representative of light intensity of pixels (i.e. pixel unit values) of an image of a portion of a sample, including patterns converted to binary values to produce a binary image, are converted to a transition point image to derive an outer edge and an inner edge of the patterns, including Edge location circuit 64 (i.e. edge detection algorithm), which analyzes the binary video image to locate black/white ("1" to "0") transitions (i.e. in case of black-to-white transition) by comparing the intensity of light at each pixel with a threshold value, to assign a white dot or "0" to each pixel location  (i.e. the correction term is subtracted from "1" to "0") to 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, in view of Shibata et al. (U.S PG Publication No. 2007/0121106 A1), hereafter referred to as Shibata. 

Regarding claim 6, claim 5 is incorporated and Morrison discloses the system (Fig. 2), wherein the edge position is corrected based on contrast, or a level of brightness and/or focus of the test specimen relative to the screen (Col. 1: electro-optical means which determine the position of an abrupt rectilinear change in the brightness of a field of view coinciding with the feature of the article. The feature may, for example, be a straight edge of the article appearing against a contrasting or differently illuminated background… The determination may be made to enable the location of the article with reference to its environment to be ascertained, and maybe controlled. For example, the tracking of an edge of a strip, sheet, web, bar or other article… the positions of two or more spaced apart features may be determined to enable the distance between them, and thus a dimension of the article to which they relate, to be determined. For example, the edges of rectilinear indicia on a tensile test piece may be observed and the distances between them determined at intervals as testing proceeds, to enable the properties of the material of the piece to be established… invention is also well suited for the non-contact extensometry of steel or other test pieces; Col. 2-3: a method and apparatus utilising a camera with a radiation-responsive sensor of the kind comprising… elements arranged in rows and columns… and corresponding in number and disposition to the pixels of a video image, for determining the position of a rectilinear feature of an article causing or constituting an abrupt change in the brightness of the camera's field of view... a method of locating the position of a rectilinear feature of an article coinciding with an abrupt change in the intensity of radiation emitted by or reflected from the article; Col. 4: the ultimate result is an indication of the position of the feature with reference to a co-ordinate axis of the sensor's array of elements. That of course corresponds to the position of the feature as it would be seen in a normal video image… If an absolute determination of the position or dimension of an article is required it is necessary to calibrate the apparatus beforehand by determining the indicated positions of the features of a test article of known location and dimensions and thereafter comparing the respective indications… the radiation-responsive sensor is indeed a high resolution CCD type video camera… The individual captured signals corresponding to each frame of video signals are preferably digitised by the frame grabber and transmitted to and stored in the memory of a computer. Software routines controlling that computer may then be used to effect the summations and determine tile required position of the feature. The location of the feature is preferably determined by first using an approximate feature position algorithm and then using a straight line interpolation between two summation value points on the derived radiation profile an equal number of points from and on opposite sides of the point corresponding to the mean value of two remote summation values respectively representing bright and dark plateaux on opposite sides of the feature; Col. 5: lens is of high quality, to minimize distortion, and of long focal length. Errors will be caused by barrel distortion, movement of the strip pass line, tilting of the strip towards one edge, and deviation of the camera axis from the perpendicular to the strip. All of these errors are minimized by having a long focal length lens; Col. 6: if the image brightness is increased, the apparent size of bright objects in the field of view is increased… if the brightness of the strip image is variable, then it is advisable to ensure that the image has a low exposure. For example, if the system produces digitized images with up to 256 levels of grey it may be necessary to ensure that the brightest object in the field of view has a grey level of say 50 or less… collect the video information… and to digitise the information into a large range of numbers representing brightness or grey level; Col. 7: an image of the strip is produced on the sensor matrix, transmitted by the camera as a video signal, and then converted to a digital signal which is stored in the computer. Usually the strip and background have sufficient contrast to produce respective bright and dark signals, but if that not be so a dark background may be provided at the camera location or the illumination of the strip adjusted to produce the required contrast; Col. 9: invention as applied to non-contact extensometry, that is to say the determination of the changes in length and width of a test specimen as testing proceeds, is now described in relation to the testing of a sheet steel specimen, with reference to FIGS. 2, 3, 4 and 5; wherein the edge position is corrected based on contrast, or a level of brightness and/or focus of the test specimen relative to the screen (e.g. determine position of the edge (i.e. the edge position) on the strip (i.e. the test specimen), to determine changes in length and width of a test specimen as testing proceeds, including correcting errors (i.e. distortions, deviations, noise, etc.), by adjusting (i.e. correcting, compensating, etc.) the illumination (i.e. brightness) of a strip (i.e. the edge position is corrected based on brightness) to produce required contrast (i.e. the edge position is corrected based on contrast) by having sufficient contrast to produce respective bright (i.e. white) and dark (i.e. black) signals, and further including minimizing distortion (i.e. correcting distortion) by having a long focal length lens (i.e. the edge position is corrected based on focus), including using screens against an uneven source of illumination to provide illumination, including a contrasting screen 18 (i.e. relative to the screen), to enhance the definition of the edges of the test piece, as indicated above), but fails to teach the following as further recited in claim 6.
However, Shibata teaches edge position is referenced in pixel coordinates and a direction of contrast, a level of contrast, or a level of brightness and/or focus of the test specimen (Par. [0045]: improve defect image contrast (difference in grayscale level) by polarization illumination; Par. [0056-61]: mechanism controller 308 compares contrasts of the optical images of the striped pattern obtained from the detection by the image sensors 114a, 114b, and detects a positional relationship between the surface of the wafer 5 and the focused focal point… a focus-matching layer is an underlayer to be inspected (if the layer on which the pattern is formed is shifted with respect to the surface), there is a need to conduct focus matching by calculating focus offset data… a detection image of each defect portion, an image used as a reference image for comparison with the detection image, and/or a differential image (brightness difference) of compared the detection image with the reference image. The above information also includes position coordinate information of the defect portion, and image feature quantitieces (brightness difference (contrast), area, and length (projection length)) of the defect portion that have been calculated for defect determination… The position coordinate information of the defect portion, and the image feature quantities thereof are also stored into the inspection target DB. These diverse sets of information can be displayed using the operating unit 320… determination process parameters (determination threshold levels with respect to brightness differences (contrast); Par. [0085-86]: test inspections are conducted using pixels larger than the pixels (pixel size corresponding to a single pixel of the image sensor that is placed above a wafer) used during the routine inspection (main inspection)… The optical parameters that allow an DOI and nuisances to be separated can be estimated with a high margin by searching the following information: the optical parameters and defect information (brightness difference levels, defect image feature quantities, defect images, etc.) when were executed in the past inspections concerning the same product type and process whose information is stored within the inspection information DB 3301 of the inspection apparatus 1 shown in FIG. 10; Par. [0099-110]: calculate from the above periodicity the direction of a filter that generates, for example, a contrast level… and the direction of a filter that reduces, for example, a contrast level denoted by the dotted double circle to its minimum… contrast data on a number of defect candidates can be detected with periodicity, so even if the contrast (brightness difference) is grasped by thinning out filtering direction, parameters can be set up by estimating an optimum direction of the polarizing filter (e.g., polarizer 128a-128c) and the phase difference of the phase difference filter… in the high-sensitivity inspection parameter selector 303, a pixel size is set to match the parameter to be used during the main inspection… results of the test inspection denoted as step S113 in FIG. 11 are checked against SEM-reviewed DOIs 1110 and nuisances 1120 for coordinate matching. After this, images of any matched DOIs and nuisances, the images to be compared with these images, image feature quantities (such as contrast) of the DOIs, and others are evaluated and analyzed. Based on these evaluations and analyses, automatic calculations are conducted in step S114 of FIG. 11 to obtain the image-processing parameters (e.g., discrimination threshold levels) that make the DOIs and the nuisances discriminatable in the most convenient form, that is, so as to cause no distribution errors (e.g., no distribution of streaks prone to detection as false defects from an edge of a normal pattern). The image-processing parameters that have thus been automatically calculated are used to display information of the defect candidates that have been determined as the DOIs, at the operating section 320. The information includes, for example, information on SEM review images and on the reviewed and determined DOIs and nuisances… Focus offset calculations and others for calculating the offsets needed to focus light on a desired circuit pattern layer; and image-processing parameters for easy discrimination of DOIs and nuisances, such as discrimination threshold levels; edge position is referenced in pixel coordinates (e.g. test inspections are conducted using pixels of an image sensor that is placed above a wafer (i.e. the test specimen) used during the routine inspection to detect defects from an edge, including position coordinate information of the defect portion (i.e. edge position is referenced in pixel coordinates), as indicated above, for example) and a direction of contrast (e.g. direction of a filter that generates, for example, a contrast level (i.e. a direction of contrast), in which the direction of a filter that reduces, for example, a contrast level, as indicated above, for example), a level of contrast (e.g. a filter that generates, for example, a contrast level, as indicated above, for example), or a level of brightness (e.g. optical parameters and defect information including brightness difference levels (i.e. a level of brightness) as indicated above, for example) and/or focus of the test specimen (e.g. conduct focus matching by calculating focus offset data during test inspection (i.e. focus of the test specimen), as indicated above), for example).
Morrison and Shibata are considered to be analogous art because they pertain to measurement error correction of test specimens via image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for determination of changes in length and width of a test specimen as testing proceeds, including correcting errors by adjusting the illumination of a strip (a test specimen) to produce required contrast and minimizing distortion by having a long focal length lens (as disclosed by Morrison) with edge position is referenced in pixel coordinates and a direction of contrast, a level 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668